Exhibit 10.2

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

Dated as of June 15, 2005

 

Among

 

DIRECTV HOLDINGS LLC,
DIRECTV FINANCING CO., INC.

 

and

 

THE GUARANTORS NAMED HEREIN,

 

as Issuers,

 

 

and

 

THE INITIAL PURCHASERS NAMED HEREIN,

 

6 3/8% Senior Notes due 2015

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of June 15,
2005, among DIRECTV HOLDINGS LLC, a Delaware limited liability company (the
“Company”), as issuer, DIRECTV FINANCING CO., INC., a Delaware corporation
(“Finance Co.”), as co-issuer, the other entities listed on the signature
pages hereto, as guarantors (the “Guarantors” and, together with the Company and
Finance Co., the “Issuers”), and BANC OF AMERICA SECURITIES LLC and CREDIT
SUISSE FIRST BOSTON LLC (collectively, the “Initial Purchasers”).

 

This Agreement is entered into in connection with the Purchase Agreement, dated
as of June 15, 2005, among the Issuers and the Initial Purchasers (the “Purchase
Agreement”), which provides for, among other things, the sale by the Company and
Finance Co. to the Initial Purchasers of $1,000,000,000 aggregate principal
amount of the Company’s and Finance Co.’s 6 3/8% Senior Notes due 2015 (the
“Notes”), guaranteed by the Guarantors (the “Guarantees”) on a senior basis. 
The Notes and the Guarantees are collectively referred to herein as the
“Securities.”  In order to induce the Initial Purchasers to enter into the
Purchase Agreement, the Issuers have agreed to provide the registration rights
set forth in this Agreement for the benefit of the Initial Purchasers and any
subsequent holder or holders of the Securities.  The execution and delivery of
this Agreement is a condition to the Initial Purchasers’ obligation to purchase
the Securities under the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.                                       Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Additional Interest:  See Section 4(a) hereof.

 

Advice:  See the last paragraph of Section 5 hereof.

 

Applicable Period:  See Section 2(b) hereof.

 

Company:  See the introductory paragraphs hereto.

 

Effectiveness Date:  The 180th day after the Issue Date; provided, however, that
with respect to any Shelf Registration, if later than the 180th day after the
Issue Date, the Effectiveness Date shall be the 180th day after the delivery of
a Shelf Notice as required pursuant to Section 2(c) hereof; provided, further,
that in the event that applicable law or interpretations of the staff of the SEC
do not permit the Issuers to file a Registration Statement covering the exchange
of the Securities or to complete the Exchange Offer, the Effectiveness Date
shall be extended by 30 days.

 

--------------------------------------------------------------------------------


 

Effectiveness Period:  See Section 3(a) hereof.

 

Event Date:  See Section 4 hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

Exchange Notes:  See Section 2(a) hereof.

 

Exchange Offer:  See Section 2(a) hereof.

 

Exchange Offer Registration Statement:  See Section 2(a) hereof.

 

Filing Date:  (A) If no Exchange Offer Registration Statement has been filed by
the Issuers pursuant to this Agreement, the 90th day after the Issue Date; and
(B) with respect to a Shelf Registration Statement, if later than the 90th day
after the Issue Date, the 90th day after the delivery of a Shelf Notice as
required pursuant to Section 2(c) hereof.

 

Finance Co.:  See the introductory paragraphs hereto.

 

Guarantees:  See the introductory paragraphs hereto.

 

Guarantors:  See the introductory paragraphs hereto.

 

Holder:  As the context requires, means any holder of a Registrable Note or
Registrable Notes.

 

Indemnified Person:  See Section 7(c) hereof.

 

Indemnifying Person:  See Section 7(c) hereof.

 

Indenture:  The Indenture, dated as of June 15, 2005, by and among the Issuers
and The Bank of New York, as trustee, pursuant to which the Securities, the
Exchange Notes and the Private Exchange Notes, if any, are being issued, as the
same may be amended or supplemented from time to time in accordance with the
terms thereof.

 

Initial Purchasers:  See the introductory paragraphs hereto.

 

Initial Shelf Registration:  See Section 3(a) hereof.

 

2

--------------------------------------------------------------------------------


 

Inspectors:  See Section 5(m) hereof.

 

Issue Date:  June 15, 2005, the date of original issuance of the Notes.

 

Issuers:  See the introductory paragraphs hereto.

 

NASD:  See Section 5(r) hereof.

 

Notes:  See the introductory paragraphs hereto.

 

Offering Memorandum:  The final offering memorandum of the Company and Finance
Co., dated June 8, 2005, in respect of the offering of the Securities.

 

Participant:  See Section 7(a) hereof.

 

Participating Broker-Dealer:  See Section 2(b) hereof.

 

Person:  An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

 

Private Exchange:  See Section 2(b) hereof.

 

Private Exchange Notes:  See Section 2(b) hereof.

 

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act and any term sheet filed pursuant to Rule 434 under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

Purchase Agreement:  See the introductory paragraphs hereto.

 

Records:  See Section 5(m) hereof.

 

Registrable Notes:  Each Security upon its original issuance and at all times
subsequent thereto, each Exchange Note (and the related Guarantee) as to which
Section 2(c)(iv) hereof is applicable upon original issuance and at all times
subsequent thereto and each Private Exchange Note (and the related Guarantee)
upon original issuance thereof and at all times subsequent thereto, until (i) a
Registration Statement

 

3

--------------------------------------------------------------------------------


 

(other than, with respect only to any Exchange Note as to which
Section 2(c)(iv) hereof is applicable, the Exchange Offer Registration
Statement) covering such Security, Exchange Note or Private Exchange Note has
been declared effective by the SEC and such Security, Exchange Note or such
Private Exchange Note, as the case may be, has been disposed of in accordance
with such effective Registration Statement, (ii) such Security has been
exchanged pursuant to the Exchange Offer for an Exchange Note or Exchange Notes
that may be resold without restriction under state and federal securities laws,
(iii) such Security, Exchange Note or Private Exchange Note has been disposed of
by a broker-dealer pursuant to the “Plan of Distribution” contemplated by a
Registration Statement pursuant to which such Security, Exchange Note or Private
Exchange Note has been registered (including delivery of the prospectus
contained therein), (iv) such Security, Exchange Note or Private Exchange Note,
as the case may be, ceases to be outstanding for purposes of the Indenture or
(v) such Security, Exchange Note or Private Exchange Note, as the case may be,
may be resold without restriction pursuant to Rule 144 (or any similar provision
then in force) under the Securities Act.

 

Registration Statement:  Any registration statement of the Issuers that covers
any of the Notes, the Exchange Notes or the Private Exchange Notes filed with
the SEC under the Securities Act, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

Rule 144:  Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of the issuer of such securities
being free of the registration and prospectus delivery requirements of the
Securities Act.

 

Rule 144A:  Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

Rule 415:  Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

SEC:  The Securities and Exchange Commission.

 

Securities:  See the introductory paragraphs hereto.

 

4

--------------------------------------------------------------------------------


 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Shelf Notice:  See Section 2(c) hereof.

 

Shelf Registration:  See Section 3(b) hereof.

 

Subsequent Shelf Registration:  See Section 3(b) hereof.

 

TIA:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Notes and Private Exchange Notes.

 

Underwritten registration or underwritten offering:  A registration in which
securities of one or more of the Issuers are sold to an underwriter for
reoffering to the public.

 


2.                                       EXCHANGE OFFER


 


(A)                                  TO THE EXTENT NOT PROHIBITED BY ANY
APPLICABLE LAW OR APPLICABLE INTERPRETATION OF THE STAFF OF THE SEC, THE ISSUERS
SHALL FILE WITH THE SEC, NO LATER THAN THE FILING DATE, A REGISTRATION STATEMENT
(THE “EXCHANGE OFFER REGISTRATION STATEMENT”) ON AN APPROPRIATE REGISTRATION
FORM WITH RESPECT TO A REGISTERED OFFER (THE “EXCHANGE OFFER”) TO EXCHANGE ANY
AND ALL OF THE REGISTRABLE NOTES FOR A LIKE AGGREGATE PRINCIPAL AMOUNT OF NOTES
OF THE COMPANY AND FINANCE CO., GUARANTEED BY THE GUARANTORS, THAT ARE IDENTICAL
IN ALL MATERIAL RESPECTS TO THE SECURITIES (THE “EXCHANGE NOTES”), EXCEPT THAT
(I) THE EXCHANGE NOTES SHALL CONTAIN NO RESTRICTIVE LEGEND THEREON AND
(II) INTEREST THEREON SHALL ACCRUE (A) FROM THE LATTER OF (X) THE LAST INTEREST
PAYMENT DATE ON WHICH INTEREST WAS PAID ON THE SECURITY SURRENDERED IN EXCHANGE
THEREFOR, OR (Y) IF THE SECURITY IS SURRENDERED FOR EXCHANGE ON A DATE IN A
PERIOD WHICH INCLUDES THE RECORD DATE FOR AN INTEREST PAYMENT DATE TO OCCUR ON
OR AFTER THE DATE OF SUCH EXCHANGE AND AS TO WHICH INTEREST WILL BE PAID, THE
DATE OF SUCH INTEREST PAYMENT DATE OR (B) IF NO INTEREST HAS BEEN PAID ON SUCH
SECURITY, FROM THE ISSUE DATE, AND WHICH ARE ENTITLED TO THE BENEFITS OF THE
INDENTURE OR A TRUST INDENTURE WHICH IS IDENTICAL IN ALL MATERIAL RESPECTS TO
THE INDENTURE (OTHER THAN SUCH CHANGES TO THE INDENTURE OR ANY SUCH TRUST
INDENTURE AS ARE NECESSARY TO COMPLY WITH THE TIA) AND WHICH, IN EITHER CASE,
HAS BEEN QUALIFIED UNDER THE TIA.  THE EXCHANGE OFFER SHALL COMPLY WITH ALL
APPLICABLE TENDER OFFER RULES AND REGULATIONS UNDER THE EXCHANGE ACT AND OTHER
APPLICABLE LAW.  THE ISSUERS SHALL USE THEIR BEST EFFORTS TO (X) CAUSE THE
EXCHANGE OFFER REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE
SECURITIES ACT ON OR BEFORE THE EFFECTIVENESS DATE; (Y) KEEP THE EXCHANGE OFFER
OPEN FOR NOT LESS THAN 20 BUSINESS DAYS (OR LONGER IF REQUIRED BY APPLICABLE
LAW) AFTER THE DATE THAT NOTICE OF THE EXCHANGE OFFER IS MAILED TO HOLDERS; AND
(Z) CONSUMMATE THE EXCHANGE OFFER ON OR PRIOR TO THE 220TH DAY AFTER THE ISSUE
DATE.  IF, AFTER THE EXCHANGE OFFER REGISTRATION

 

5

--------------------------------------------------------------------------------


 


STATEMENT IS INITIALLY DECLARED EFFECTIVE BY THE SEC, THE EXCHANGE OFFER OR THE
ISSUANCE OF THE EXCHANGE NOTES THEREUNDER IS INTERFERED WITH BY ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE SEC OR ANY OTHER GOVERNMENTAL
AGENCY OR COURT, THE EXCHANGE OFFER REGISTRATION STATEMENT SHALL BE DEEMED NOT
TO HAVE BECOME EFFECTIVE FOR PURPOSES OF THIS AGREEMENT DURING THE PERIOD OF
SUCH INTERFERENCE, UNTIL THE EXCHANGE OFFER MAY LEGALLY RESUME.


 

Each Holder that participates in the Exchange Offer will be required, as a
condition to its participation in the Exchange Offer, to represent to the
Issuers in writing (which may be contained in the applicable letter of
transmittal) that:

 


(I)                                     ANY EXCHANGE NOTES TO BE RECEIVED BY IT
WILL BE ACQUIRED IN THE ORDINARY COURSE OF ITS BUSINESS,


 


(II)                                  AT THE TIME OF THE COMMENCEMENT OF THE
EXCHANGE OFFER SUCH HOLDER HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON
TO PARTICIPATE IN THE DISTRIBUTION (WITHIN THE MEANING OF THE SECURITIES ACT) OF
THE EXCHANGE NOTES IN VIOLATION OF THE SECURITIES ACT,


 


(III)                               SUCH HOLDER IS NOT AN AFFILIATE (AS DEFINED
IN RULE 405 PROMULGATED UNDER THE SECURITIES ACT) OF THE ISSUERS,


 


(IV)                              IF SUCH HOLDER IS A BROKER-DEALER, THAT IT IS
NOT ENGAGED IN, AND DOES NOT INTEND TO ENGAGE IN, THE DISTRIBUTION OF EXCHANGE
NOTES,


 


(V)                                 IF SUCH HOLDER IS A PARTICIPATING
BROKER-DEALER (AS DEFINED BELOW) THAT WILL RECEIVE EXCHANGE NOTES FOR ITS OWN
ACCOUNT IN EXCHANGE FOR SECURITIES THAT WERE ACQUIRED AS A RESULT OF
MARKET-MAKING OR OTHER TRADING ACTIVITIES, THAT IT WILL DELIVER A PROSPECTUS IN
CONNECTION WITH ANY RESALE OF SUCH EXCHANGE NOTES AND


 


(VI)                              THE HOLDER IS NOT ACTING ON BEHALF OF ANY
PERSONS OR ENTITIES WHO COULD NOT TRUTHFULLY MAKE THE FOREGOING REPRESENTATIONS.


 

Such Holder will also be required to be named as a selling security holder in
the related prospectus and to make such other representations as may be
necessary under applicable SEC rules, regulations or interpretations to render
available the use of Form S-4 or any other appropriate form under the Securities
Act.

 

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply solely with respect to
Registrable Notes that are Private Exchange Notes, Exchange Notes as to which
Section 2(c)(iv) is applicable and Exchange Notes held by Participating
Broker-Dealers, and the Issuers shall have no further obligation to register
Registrable Notes (other than Private Exchange Notes and other than in respect
of any Exchange Notes as to which clause 2(c)(iv) is applicable) pursuant to
Section 3 hereof.

 

6

--------------------------------------------------------------------------------


 

No securities other than the Exchange Notes shall be included in the Exchange
Offer Registration Statement.

 


(B)                                 THE ISSUERS SHALL INCLUDE WITHIN THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT A
SECTION ENTITLED “PLAN OF DISTRIBUTION,” REASONABLY ACCEPTABLE TO THE INITIAL
PURCHASERS, WHICH SHALL CONTAIN A SUMMARY STATEMENT OF THE POSITIONS TAKEN OR
POLICIES MADE BY THE STAFF OF THE SEC WITH RESPECT TO THE POTENTIAL
“UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT IS THE BENEFICIAL OWNER (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF EXCHANGE NOTES RECEIVED BY SUCH
BROKER-DEALER IN THE EXCHANGE OFFER (A “PARTICIPATING BROKER-DEALER”), WHETHER
SUCH POSITIONS OR POLICIES HAVE BEEN PUBLICLY DISSEMINATED BY THE STAFF OF THE
SEC OR SUCH POSITIONS OR POLICIES REPRESENT THE PREVAILING VIEWS OF THE STAFF OF
THE SEC.  SUCH “PLAN OF DISTRIBUTION” SECTION SHALL ALSO EXPRESSLY PERMIT, TO
THE EXTENT PERMITTED BY APPLICABLE POLICIES AND REGULATIONS OF THE SEC, THE USE
OF THE PROSPECTUS BY ALL PERSONS SUBJECT TO THE PROSPECTUS DELIVERY REQUIREMENTS
OF THE SECURITIES ACT, INCLUDING, TO THE EXTENT PERMITTED BY APPLICABLE POLICIES
AND REGULATIONS OF THE SEC, ALL PARTICIPATING BROKER-DEALERS, AND INCLUDE A
STATEMENT DESCRIBING THE MEANS BY WHICH PARTICIPATING BROKER-DEALERS MAY RESELL
THE EXCHANGE NOTES IN COMPLIANCE WITH THE SECURITIES ACT.


 

The Issuers shall use their best efforts to keep the Exchange Offer Registration
Statement effective and to amend and supplement the Prospectus contained therein
in order to permit such Prospectus to be lawfully delivered by all Persons
subject to the prospectus delivery requirements of the Securities Act for such
period of time as is necessary to comply with applicable law in connection with
any resale of the Exchange Notes covered thereby; provided, however, that such
period shall not be required to exceed 180 days, or such longer period if
extended pursuant to the last sentence of Section 5(s) (the “Applicable
Period”).

 

If, prior to consummation of the Exchange Offer, the Initial Purchasers hold any
Securities acquired by them that have the status of an unsold allotment in the
initial distribution, the Issuers upon the request of the Initial Purchasers
shall simultaneously with the delivery of the Exchange Notes in the Exchange
Offer, issue and deliver to the Initial Purchasers, in exchange (the “Private
Exchange”) for such Securities held by the Initial Purchasers, a like principal
amount of notes (the “Private Exchange Notes”) of the Company and Finance Co.,
guaranteed by the Guarantors, that are identical in all material respects to the
Exchange Notes except for the placement of a restrictive legend on such Private
Exchange Notes.  The Private Exchange Notes shall be issued pursuant to the same
indenture as the Exchange Notes and, if permissible, bear the same CUSIP number
as the Exchange Notes.

 

7

--------------------------------------------------------------------------------


 

In connection with the Exchange Offer, the Issuers shall:

 

(1)                                  mail, or cause to be mailed, to each Holder
of record entitled to participate in the Exchange Offer a copy of the Prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;

 

(2)                                  use their best efforts to keep the Exchange
Offer open for not less than 20 business days after the date that notice of the
Exchange Offer is mailed to Holders (or longer if required by applicable law);

 

(3)                                  utilize the services of a depositary for
the Exchange Offer with an address in the Borough of Manhattan, The City of New
York;

 

(4)                                  permit Holders to withdraw tendered
Securities at any time prior to the close of business, New York time, on the
last business day on which the Exchange Offer shall remain open; and

 

(5)                                  otherwise comply in all material respects
with all applicable laws, rules and regulations.

 

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuers shall:

 

(1)                                  accept for exchange all Registrable Notes
validly tendered and not validly withdrawn pursuant to the Exchange Offer and
the Private Exchange, if any;

 

(2)                                  deliver to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and

 

(3)                                  direct the Trustee to authenticate and
deliver promptly to each holder of Securities Exchange Notes or Private Exchange
Notes, as the case may be, equal in principal amount to the Securities of such
Holder so accepted for exchange.

 

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or the Private Exchange, as
the case may be, does not violate applicable law or any applicable
interpretation of the staff of the SEC, (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency which
might materially impair the ability of the Issuers to proceed with the Exchange
Offer or the Private Exchange, (iii) all governmental approvals shall have been
obtained, which approvals the Issuers deem necessary for the consummation of the
Exchange Offer or the Private Exchange, (iv) there shall not have been any
material change, or development involving a prospective material change, in the
business or financial affairs of the Issuers which, in the reasonable judgment
of the Issuers, would materially impair the Issuers’ ability to consummate the
Exchange Offer or the Private Exchange, and (v) there

 

8

--------------------------------------------------------------------------------


 

shall not have been proposed, adopted or enacted any law, statute, rule or
regulation which, in the reasonable judgment of the Issuers, would materially
impair the Issuers’ ability to consummate the Exchange Offer or the Private
Exchange or have a material adverse effect on the Issuers if the Exchange Offer
or the Private Exchange was consummated.  In the event that the Issuers are
unable to consummate the Exchange Offer or the Private Exchange due to any event
listed in clauses (i) through (v) above, the Issuers shall not be deemed to have
breached any covenant under this Section 2.

 

The Exchange Notes and the Private Exchange Notes shall be issued under the
Indenture or under an indenture identical in all material respects to the
Indenture and which, in either case, has been qualified under the TIA or is
exempt from such qualification and shall provide that the Exchange Notes shall
not be subject to the transfer restrictions set forth in the Indenture.  The
Indenture or such other indenture shall provide that the Exchange Notes, the
Private Exchange Notes and the Securities shall vote and consent together on all
matters as one class and that none of the Exchange Notes, the Private Exchange
Notes or the Securities will have the right to vote or consent as a separate
class on any matter.

 


(C)                                  IF (I) BECAUSE OF ANY CHANGE IN LAW OR IN
CURRENTLY PREVAILING INTERPRETATIONS OF THE STAFF OF THE SEC, THE ISSUERS ARE
NOT PERMITTED TO EFFECT THE EXCHANGE OFFER, (II) THE EXCHANGE OFFER IS NOT
CONSUMMATED WITHIN 220 DAYS OF THE ISSUE DATE, (III) A HOLDER OF PRIVATE
EXCHANGE NOTES NOTIFIES THE COMPANY IN WRITING WITHIN 60 DAYS FOLLOWING THE
CONSUMMATION OF THE EXCHANGE OFFER THAT (A) SUCH HOLDER IS PROHIBITED BY LAW OR
SEC POLICY FROM PARTICIPATING IN THE EXCHANGE OFFER OR (B) SUCH HOLDER MAY NOT
RESELL THE EXCHANGE NOTES ACQUIRED BY IT IN THE EXCHANGE OFFER TO THE PUBLIC
WITHOUT DELIVERING A PROSPECTUS AND THE PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT IS NOT APPROPRIATE OR AVAILABLE FOR SUCH RESALES BY
SUCH HOLDER OR (C) SUCH HOLDER IS A PARTICIPATING BROKER-DEALER AND HOLDS
SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY OR ANY OF ITS AFFILIATES (AS
DEFINED IN RULE 405 PROMULGATED UNDER THE SECURITIES ACT), OR (IV) IN THE CASE
OF ANY HOLDER THAT PARTICIPATES IN THE EXCHANGE OFFER, SUCH HOLDER DOES NOT
RECEIVE EXCHANGE NOTES ON THE DATE OF THE EXCHANGE THAT MAY BE SOLD WITHOUT
RESTRICTION UNDER STATE AND FEDERAL SECURITIES LAWS (OTHER THAN DUE SOLELY TO
THE STATUS OF SUCH HOLDER AS AN AFFILIATE OF ONE OF THE ISSUERS WITHIN THE
MEANING OF THE SECURITIES ACT), THEN IN THE CASE OF EACH OF CLAUSES (I) TO AND
INCLUDING (IV) OF THIS SENTENCE, THE ISSUERS SHALL PROMPTLY DELIVER TO THE
HOLDERS AND THE TRUSTEE WRITTEN NOTICE THEREOF (THE “SHELF NOTICE”) AND SHALL
FILE A SHELF REGISTRATION PURSUANT TO SECTION 3 HEREOF.


 


3.                                       SHELF REGISTRATION


 

If at any time a Shelf Notice is delivered as contemplated by
Section 2(c) hereof, then:

 

(a)                                  Shelf Registration.  The Issuers shall file
with the SEC a Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415

 

9

--------------------------------------------------------------------------------


 

covering all of the Registrable Notes not exchanged in the Exchange Offer,
Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable (the “Initial Shelf Registration”).  The Issuers shall file with the
SEC the Initial Shelf Registration on or before the applicable Filing Date.  The
Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Notes for resale by Holders in the
manner or manners designated by them (including, without limitation, one or more
underwritten offerings).  The Issuers shall not permit any securities other than
the Registrable Notes to be included in the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below).

 

The Issuers shall, subject to applicable law or applicable interpretation of the
staff of the SEC, use their commercially reasonable efforts to cause the Initial
Shelf Registration to be declared effective under the Securities Act on or prior
to the Effectiveness Date and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date which is two
years from the Issue Date or such shorter period ending when (i) all Registrable
Notes covered by the Initial Shelf Registration have been sold in the manner set
forth and as contemplated in the Initial Shelf Registration or cease to be
outstanding, (ii)  all Registrable Notes are eligible to be sold to the public
pursuant to Rule 144(k) under the Securities Act or (iii) a Subsequent Shelf
Registration covering all of the Registrable Notes covered by and not sold under
the Initial Shelf Registration or an earlier Subsequent Shelf Registration has
been declared effective under the Securities Act (the “Effectiveness Period”),
provided, however, that the Effectiveness Period in respect of the Initial Shelf
Registration shall be extended to the extent required to permit dealers to
comply with the applicable prospectus delivery requirements of Rule 174 under
the Securities Act and as otherwise provided herein.

 

No Holder of Registrable Notes may include any of its Registrable Notes in any
Shelf Registration pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 15 business days after receipt of a
request therefor, such information concerning such Holder required to be
included in any Shelf Registration or Prospectus or preliminary prospectus
included therein.  No holder of Registrable Notes shall be entitled to
Additional Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided all such information, if so requested.  Each Holder of
Registrable Notes as to which any Shelf Registration is being effected agrees to
furnish promptly to the Company all information required to be disclosed so that
the information previously furnished to the Company by such Holder not
materially misleading and does not omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.

 

(b)                                 Subsequent Shelf Registrations.  If the
Initial Shelf Registration or any Subsequent Shelf Registration ceases to be
effective for any reason at any time during the Effectiveness Period (other than
because of the sale of all of the securities

 

10

--------------------------------------------------------------------------------


 

registered thereunder), the Issuers shall use their commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend the Initial Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional “shelf” Registration Statement pursuant to Rule 415 covering all of
the Registrable Notes covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”).  If a Subsequent Shelf Registration is filed, the Issuers
shall use their commercially reasonable efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such subsequent Shelf Registration
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective.  As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.

 

(c)                                  Supplements and Amendments.  The Issuers
shall promptly supplement and amend any Shelf Registration if required by the
rules, regulations or instructions applicable to the registration form used for
such Shelf Registration, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of the
Registrable Notes covered by such Registration Statement or by any managing
underwriter of such Registrable Notes, provided, however, that the Issuers shall
not be required to supplement or amend any Shelf Registration upon the request
of a Holder or any managing underwriter if such requested supplement or
amendment would, in the good faith judgment of the Company, violate the
Securities Act, the Exchange Act or the rules and regulations promulgated
thereunder.

 


4.                                       ADDITIONAL INTEREST


 


(A)                                  THE ISSUERS AND THE INITIAL PURCHASERS
AGREE THAT THE HOLDERS OF REGISTERABLE NOTES WILL SUFFER DAMAGES IF THE ISSUERS
FAIL TO FULFILL THEIR OBLIGATIONS UNDER SECTION 2 OR SECTION 3 HEREOF AND THAT
IT WOULD NOT BE FEASIBLE TO ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH
PRECISION.  ACCORDINGLY, THE ISSUERS AGREE TO PAY, AS LIQUIDATED DAMAGES,
ADDITIONAL INTEREST ON THE NOTES (“ADDITIONAL INTEREST”) UNDER THE CIRCUMSTANCES
AND TO THE EXTENT SET FORTH BELOW (EACH OF WHICH SHALL BE GIVEN INDEPENDENT
EFFECT) (IT BEING UNDERSTOOD THAT THE ADDITIONAL INTEREST PROVIDED FOR IN THIS
SECTION SHALL BE THE SOLE REMEDY AT LAW FOR THE MATTERS SET FORTH IN CLAUSES
(I) THROUGH (III) BELOW; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL
PREVENT THE HOLDERS OF A MAJORITY OF REGISTRABLE NOTES FROM SEEKING SPECIFIC
PERFORMANCE OF THE ISSUERS’ OBLIGATIONS WITH RESPECT TO SUCH MATTERS):


 


(I)                                     IF (A) NEITHER THE EXCHANGE OFFER
REGISTRATION STATEMENT NOR THE INITIAL SHELF REGISTRATION HAS BEEN FILED WITH
THE SEC ON OR PRIOR TO THE DATE THAT IS 90 DAYS

 

11

--------------------------------------------------------------------------------


 


AFTER THE ISSUE DATE OR (B) NOTWITHSTANDING THAT THE ISSUERS HAVE CONSUMMATED OR
WILL CONSUMMATE THE EXCHANGE OFFER, THE ISSUERS ARE REQUIRED TO FILE A SHELF
REGISTRATION AND SUCH SHELF REGISTRATION IS NOT FILED ON OR PRIOR TO THE FILING
DATE APPLICABLE THERETO, THEN, COMMENCING ON THE DAY AFTER SUCH 90TH DAY OR SUCH
FILING DATE, ADDITIONAL INTEREST SHALL ACCRUE ON THE PRINCIPAL AMOUNT OF THE
SECURITIES AT A RATE OF 0.25% PER ANNUM FOR THE FIRST 90 DAYS IMMEDIATELY
FOLLOWING EACH SUCH FILING DATE, AND SUCH ADDITIONAL INTEREST RATE SHALL
INCREASE BY AN ADDITIONAL 0.25% PER ANNUM AT THE BEGINNING OF EACH SUBSEQUENT
90-DAY PERIOD; OR


 


(II)                                  IF (A) NEITHER THE EXCHANGE OFFER
REGISTRATION STATEMENT NOR THE INITIAL SHELF REGISTRATION IS DECLARED EFFECTIVE
BY THE SEC ON OR PRIOR TO THE DATE THAT IS 180 DAYS AFTER THE ISSUE DATE OR
(B) NOTWITHSTANDING THAT THE ISSUERS HAVE CONSUMMATED OR WILL CONSUMMATE THE
EXCHANGE OFFER, THE ISSUERS ARE REQUIRED TO FILE A SHELF REGISTRATION AND SUCH
SHELF REGISTRATION IS NOT DECLARED EFFECTIVE BY THE SEC ON OR PRIOR TO THE
EFFECTIVENESS DATE IN RESPECT OF SUCH SHELF REGISTRATION, THEN, COMMENCING ON
THE DAY AFTER SUCH 180TH DAY OR SUCH EFFECTIVENESS DATE, ADDITIONAL INTEREST
SHALL ACCRUE ON THE PRINCIPAL AMOUNT OF THE SECURITIES AT A RATE OF 0.25% PER
ANNUM FOR THE FIRST 90 DAYS IMMEDIATELY FOLLOWING SUCH EFFECTIVENESS DATE, AND
SUCH ADDITIONAL INTEREST RATE SHALL INCREASE BY AN ADDITIONAL 0.25% PER ANNUM AT
THE BEGINNING OF EACH SUBSEQUENT 90-DAY PERIOD; OR


 


(III)                               IF (A) THE ISSUERS HAVE NOT EXCHANGED
EXCHANGE NOTES FOR ALL SECURITIES VALIDLY TENDERED IN ACCORDANCE WITH THE TERMS
OF THE EXCHANGE OFFER ON OR PRIOR TO THE 220TH DAY AFTER THE ISSUE DATE OR
(B) IF APPLICABLE, A SHELF REGISTRATION HAS BEEN DECLARED EFFECTIVE AND SUCH
SHELF REGISTRATION CEASES TO BE EFFECTIVE AT ANY TIME PRIOR TO THE SECOND
ANNIVERSARY OF THE ISSUE DATE (OTHER THAN AFTER SUCH TIME AS ALL NOTES HAVE BEEN
DISPOSED OF THEREUNDER OR ALL NOTES ARE ELIGIBLE TO BE SOLD PURSUANT TO
RULE 144(K)), THEN ADDITIONAL INTEREST SHALL ACCRUE ON THE PRINCIPAL AMOUNT OF
THE SECURITIES AT A RATE OF 0.25% PER ANNUM FOR THE FIRST 90 DAYS COMMENCING ON
(X) THE 221ST DAY AFTER THE ISSUE DATE, IN THE CASE OF (A) ABOVE, OR (Y) THE DAY
SUCH SHELF REGISTRATION CEASES TO BE EFFECTIVE, IN THE CASE OF (B) ABOVE, AND
SUCH ADDITIONAL INTEREST RATE SHALL INCREASE BY AN ADDITIONAL 0.25% PER ANNUM AT
THE BEGINNING OF EACH SUCH SUBSEQUENT 90-DAY PERIOD;


 

provided, however, that the Additional Interest rate on the Notes may not accrue
under more than one of the foregoing clauses (i)-(iii) at any one time and at no
time shall the aggregate amount of Additional Interest accruing exceed in the
aggregate 1.00% per annum; provided, further, however, that (1) upon the filing
of the applicable Exchange Offer Registration Statement or the applicable Shelf
Registration as required hereunder (in the case of clause (i) above of this
Section 4), (2) upon the effectiveness of the Exchange Offer Registration
Statement or the applicable Shelf Registration as required hereunder (in the
case of clause (a)(ii) of this Section 4), or (3) upon the exchange of the
applicable Exchange Notes for all

 

12

--------------------------------------------------------------------------------


 

Securities tendered (in the case of clause (a)(iii)(A) of this Section 4), or
upon the effectiveness of the applicable Shelf Registration which had ceased to
remain effective (in the case of clause(a)(iii)(B) of this Section 4),
Additional Interest on the Notes as a result of such clause (or the relevant
subclause thereof), as the case may be, shall cease to accrue; provided,
further, however, that notwithstanding the foregoing provisions of this
Section 4(a), Additional Interest shall not be payable if effectiveness of a
Shelf Registration ceased solely as a result of (i) the filing of a
post-effective amendment to such Shelf Registration to incorporate annual
audited financial information with respect to the Issuers required pursuant to
rules or regulations promulgated by the Commission where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (ii) other material events, with
respect to the Issuers that would need to be described in such Shelf
Registration Statement or related prospectus and the Issuers are proceeding
promptly and in good faith to amend or supplement such Shelf Registration or
related prospectus to describe such events; provided, that in any case if such a
Shelf Registration is not declared effective on the thirtieth day after
effectiveness ceased, Additional Interest shall be payable from the day
following such 30-day period until the date on which such Shelf Registration is
declared effective.

 


(B)                                 THE ISSUERS SHALL NOTIFY THE TRUSTEE WITHIN
THREE BUSINESS DAYS AFTER EACH AND EVERY DATE ON WHICH AN EVENT OCCURS IN
RESPECT OF WHICH ADDITIONAL INTEREST IS REQUIRED TO BE PAID (AN “EVENT DATE”). 
ANY AMOUNTS OF ADDITIONAL INTEREST DUE PURSUANT TO CLAUSES (A)(I), (A)(II) OR
(A)(III) OF THIS SECTION 4 WILL BE PAYABLE IN CASH SEMIANNUALLY ON EACH JUNE 15
AND DECEMBER 15 (TO THE HOLDERS OF RECORD ON THE JUNE 1 AND DECEMBER 1
IMMEDIATELY PRECEDING SUCH DATES), COMMENCING WITH THE FIRST SUCH DATE OCCURRING
AFTER ANY SUCH ADDITIONAL INTEREST COMMENCES TO ACCRUE.  THE AMOUNT OF
ADDITIONAL INTEREST WILL BE DETERMINED BY MULTIPLYING THE APPLICABLE ADDITIONAL
INTEREST RATE BY THE PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES, MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS SUCH ADDITIONAL INTEREST
RATE WAS APPLICABLE DURING SUCH PERIOD (DETERMINED ON THE BASIS OF A 360-DAY
YEAR COMPRISED OF TWELVE 30-DAY MONTHS AND, IN THE CASE OF A PARTIAL MONTH, THE
ACTUAL NUMBER OF DAYS ELAPSED), AND THE DENOMINATOR OF WHICH IS 360.


 


5.                                       REGISTRATION PROCEDURES


 

In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Issuers shall effect such registrations to permit
the sale of the securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto and in connection
with any Registration Statement filed by the Issuers hereunder each of the
Issuers shall:

 


(A)                                  PREPARE AND FILE WITH THE SEC NO LATER THAN
THE FILING DATE, A REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AS
PRESCRIBED BY SECTIONS 2 OR 3 HEREOF, AND USE THEIR BEST EFFORTS TO CAUSE EACH
SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN; PROVIDED, HOWEVER, THAT, IF (1) SUCH FILING IS PURSUANT TO

 

13

--------------------------------------------------------------------------------


 


SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO SEEKS
TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD RELATING THERETO, BEFORE
FILING ANY REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO, THE ISSUERS SHALL FURNISH TO AND AFFORD THE HOLDERS OF THE REGISTRABLE
NOTES INCLUDED IN SUCH REGISTRATION STATEMENT OR EACH SUCH PARTICIPATING
BROKER-DEALER, AS THE CASE MAY BE, THEIR COUNSEL AND THE MANAGING UNDERWRITERS,
IF ANY, A REASONABLE OPPORTUNITY TO REVIEW COPIES OF ALL SUCH DOCUMENTS
(INCLUDING COPIES OF ANY DOCUMENTS TO BE INCORPORATED BY REFERENCE THEREIN AND
ALL EXHIBITS THERETO) PROPOSED TO BE FILED (IN EACH CASE AT LEAST FIVE DAYS
PRIOR TO SUCH FILING, OR SUCH LATER DATE AS IS REASONABLE UNDER THE
CIRCUMSTANCES).


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH SHELF REGISTRATION OR EXCHANGE
OFFER REGISTRATION STATEMENT, AS THE CASE MAY BE, AS MAY BE NECESSARY TO KEEP
SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE EFFECTIVENESS PERIOD
OR THE APPLICABLE PERIOD, AS THE CASE MAY BE; CAUSE THE RELATED PROSPECTUS TO BE
SUPPLEMENTED BY ANY PROSPECTUS SUPPLEMENT REQUIRED BY APPLICABLE LAW, AND AS SO
SUPPLEMENTED TO BE FILED PURSUANT TO RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN
FORCE) PROMULGATED UNDER THE SECURITIES ACT; AND COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT AND THE EXCHANGE ACT APPLICABLE TO EACH OF THEM WITH RESPECT
TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT AS
SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED AND WITH RESPECT TO THE
SUBSEQUENT RESALE OF ANY SECURITIES BEING SOLD BY A PARTICIPATING BROKER-DEALER
COVERED BY ANY SUCH PROSPECTUS.  THE ISSUERS SHALL BE DEEMED NOT TO HAVE USED
THEIR BEST EFFORTS TO KEEP A REGISTRATION STATEMENT EFFECTIVE DURING THE
EFFECTIVENESS PERIOD OR THE APPLICABLE PERIOD, AS THE CASE MAY BE, RELATING
THERETO IF ANY ISSUER VOLUNTARILY TAKES ANY ACTION THAT WOULD RESULT IN SELLING
HOLDERS OF THE REGISTRABLE NOTES COVERED THEREBY OR PARTICIPATING BROKER-DEALERS
SEEKING TO SELL EXCHANGE NOTES NOT BEING ABLE TO SELL SUCH REGISTRABLE NOTES OR
SUCH EXCHANGE NOTES DURING THAT PERIOD UNLESS SUCH ACTION IS REQUIRED BY
APPLICABLE LAW OR PERMITTED BY THIS AGREEMENT.


 


(C)                                  IF (1) A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO
BE DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO
SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD RELATING THERETO FROM
WHOM THE ISSUERS HAVE RECEIVED WRITTEN NOTICE THAT IT WILL BE A PARTICIPATING
BROKER-DEALER IN THE EXCHANGE OFFER, NOTIFY THE SELLING HOLDERS OF REGISTRABLE
NOTES, OR EACH SUCH PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, AND THEIR
COUNSEL PROMPTLY (BUT IN ANY EVENT WITHIN TWO BUSINESS DAYS), AND CONFIRM SUCH
NOTICE IN WRITING, (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO ANY APPLICABLE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE UNDER THE SECURITIES ACT (INCLUDING IN SUCH NOTICE A WRITTEN STATEMENT
THAT ANY HOLDER MAY, UPON REQUEST IN WRITING, OBTAIN, AT THE SOLE EXPENSE OF THE
ISSUERS, ONE CONFORMED COPY OF SUCH

 

14

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE AND EXHIBITS), (II) OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF ANY ORDER
PREVENTING OR SUSPENDING THE USE OF ANY PRELIMINARY PROSPECTUS OR THE INITIATION
OF ANY PROCEEDINGS FOR THAT PURPOSE, (III) IF AT ANY TIME WHEN A PROSPECTUS IS
REQUIRED BY THE SECURITIES ACT TO BE DELIVERED IN CONNECTION WITH SALES OF THE
REGISTRABLE NOTES OR RESALES OF EXCHANGE NOTES BY PARTICIPATING BROKER-DEALERS
THE REPRESENTATIONS AND WARRANTIES OF THE ISSUERS CONTAINED IN ANY AGREEMENT
(INCLUDING ANY UNDERWRITING AGREEMENT) CONTEMPLATED BY SECTION 5(L) HEREOF CEASE
TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, (IV) OF THE RECEIPT BY ANY
ISSUER OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OR EXEMPTION FROM QUALIFICATION OF A REGISTRATION STATEMENT OR ANY OF THE
REGISTRABLE NOTES OR THE EXCHANGE NOTES TO BE SOLD BY ANY PARTICIPATING
BROKER-DEALER FOR OFFER OR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE, (V) OF THE HAPPENING OF ANY
EVENT, THE EXISTENCE OF ANY CONDITION OR ANY INFORMATION BECOMING KNOWN THAT
MAKES ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE
UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN OR
AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR
DOCUMENTS SO THAT, IN THE CASE OF THE REGISTRATION STATEMENT, IT WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND THAT IN THE CASE OF THE PROSPECTUS, IT WILL NOT CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (VI) OF THE
ISSUERS’ DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT WOULD BE APPROPRIATE.


 


(D)                                 IF (1) A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO
BE DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO
SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF ANY ORDER SUSPENDING
THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF A PROSPECTUS OR SUSPENDING THE QUALIFICATION (OR EXEMPTION
FROM QUALIFICATION) OF ANY OF THE REGISTRABLE NOTES OR THE EXCHANGE NOTES TO BE
SOLD BY ANY PARTICIPATING BROKER-DEALER, FOR SALE IN ANY JURISDICTION, AND, IF
ANY SUCH ORDER IS ISSUED, TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THE WITHDRAWAL OF ANY SUCH ORDER AT THE EARLIEST POSSIBLE MOMENT.


 


(E)                                  IF A SHELF REGISTRATION IS FILED PURSUANT
TO SECTION 3 AND IF REQUESTED BY THE MANAGING UNDERWRITER, THE HOLDERS OF A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES BEING SOLD IN
CONNECTION WITH AN UNDERWRITTEN OFFERING OR ANY PARTICIPATING BROKER-DEALER,
(I) AS PROMPTLY AS PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS THE MANAGING UNDERWRITER, SUCH
HOLDERS, ANY

 

15

--------------------------------------------------------------------------------


 


PARTICIPATING BROKER-DEALER OR COUNSEL FOR ANY OF THEM REASONABLY REQUEST TO BE
INCLUDED THEREIN, PROVIDED, HOWEVER, THAT THE ISSUERS SHALL NOT BE REQUIRED TO
INCLUDE ANY SUCH INFORMATION UPON THE REQUEST OF A HOLDER OR ANY UNDERWRITER IF
THE INCLUSION OF SUCH INFORMATION WOULD, IN THE GOOD FAITH JUDGMENT OF THE
COMPANY, VIOLATE THE SECURITIES ACT, THE EXCHANGE ACT OR THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, (II) MAKE ALL REQUIRED FILINGS OF SUCH
PROSPECTUS SUPPLEMENT OR SUCH POST-EFFECTIVE AMENDMENT AS SOON AS PRACTICABLE
AFTER AN ISSUER HAS RECEIVED NOTIFICATION OF THE MATTERS TO BE INCORPORATED IN
SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT, AND (III) SUPPLEMENT OR
MAKE AMENDMENTS TO SUCH REGISTRATION STATEMENT.


 


(F)                                    IF (1) A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO
BE DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO
SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, FURNISH TO EACH
SELLING HOLDER OF REGISTRABLE NOTES, A SINGLE COUNSEL TO SUCH HOLDERS (CHOSEN IN
ACCORDANCE WITH SECTION 6(B)) AND TO EACH SUCH PARTICIPATING BROKER-DEALER WHO
SO REQUESTS AND TO ITS COUNSEL AT THE SOLE EXPENSE OF THE ISSUERS, ONE CONFORMED
COPY OF THE REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AND EACH
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
AND, IF REQUESTED IN WRITING ONE COPY OF ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE AND ONE COPY OF ANY EXHIBIT.


 


(G)                                 IF (1) A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO
BE DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO
SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, DELIVER TO EACH
SELLING HOLDER OF REGISTRABLE NOTES, A SINGLE COUNSEL TO SUCH HOLDERS (CHOSEN IN
ACCORDANCE WITH SECTION 6(B)), OR EACH SUCH PARTICIPATING BROKER-DEALER AND ITS
COUNSEL, AS THE CASE MAY BE, AT THE SOLE EXPENSE OF THE ISSUERS, AS MANY COPIES
OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PRELIMINARY
PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AND IF REQUESTED IN
WRITING, ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AS SUCH PERSONS MAY
REASONABLY REQUEST; AND, SUBJECT TO THE LAST PARAGRAPH OF SECTION 5(S), THE
ISSUERS HEREBY CONSENT TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO (PROVIDED THE MANNER OF SUCH USE COMPLIES WITH ANY
LIMITATIONS RESULTING FROM ANY APPLICABLE STATE SECURITIES “BLUE SKY” LAWS AS
PROVIDED IN WRITING TO SUCH HOLDERS BY THE COMPANY AND SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT) BY EACH OF THE SELLING HOLDERS OF REGISTRABLE NOTES OR EACH
SUCH PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, AND THE MANAGING
UNDERWRITERS OR AGENTS, IF ANY, AND DEALERS (IF ANY), IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE NOTES COVERED BY, OR THE SALE BY
PARTICIPATING BROKER-DEALERS OF THE EXCHANGE NOTES PURSUANT TO, SUCH PROSPECTUS
AND ANY AMENDMENT OR SUPPLEMENT THERETO.


 


(H)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
NOTES OR ANY DELIVERY OF A PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT BY ANY PARTICIPATING

 

16

--------------------------------------------------------------------------------


 


BROKER-DEALER WHO SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY, AND TO COOPERATE
WITH THE SELLING HOLDERS OF REGISTRABLE NOTES OR EACH SUCH PARTICIPATING
BROKER-DEALER, AS THE CASE MAY BE, IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE NOTES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF
SUCH JURISDICTIONS WITHIN THE UNITED STATES AS ANY SELLING HOLDER OR
PARTICIPATING BROKER-DEALER, REASONABLY REQUEST IN WRITING; PROVIDED, HOWEVER,
THAT WHERE EXCHANGE NOTES HELD BY PARTICIPATING BROKER-DEALERS OR REGISTRABLE
NOTES ARE OFFERED OTHER THAN THROUGH AN UNDERWRITTEN OFFERING, THE ISSUERS AGREE
TO CAUSE THEIR COUNSEL TO PERFORM BLUE SKY INVESTIGATIONS AND FILE REGISTRATIONS
AND QUALIFICATIONS REQUIRED TO BE FILED PURSUANT TO THIS SECTION 5(H), KEEP EACH
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE
PERIOD SUCH REGISTRATION STATEMENT IS REQUIRED TO BE KEPT EFFECTIVE AND DO ANY
AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE EXCHANGE NOTES HELD BY PARTICIPATING
BROKER-DEALERS OR THE REGISTRABLE NOTES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT NO ISSUER SHALL BE REQUIRED TO (A) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED,
(B) TAKE ANY ACTION THAT WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS IN ANY
SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR (C) SUBJECT ITSELF TO
TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


 


(I)                                     IF A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, COOPERATE WITH THE SELLING HOLDERS OF REGISTRABLE
NOTES TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES
REPRESENTING REGISTRABLE NOTES TO BE SOLD, WHICH CERTIFICATES SHALL NOT BEAR ANY
RESTRICTIVE LEGENDS AND SHALL BE IN A FORM ELIGIBLE FOR DEPOSIT WITH THE
DEPOSITORY TRUST COMPANY; AND ENABLE SUCH REGISTRABLE NOTES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS MAY REASONABLY
REQUEST.


 


(J)                                     IF (1) A SHELF REGISTRATION IS FILED
PURSUANT TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO
BE DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO
SEEKS TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, UPON THE OCCURRENCE
OF ANY EVENT CONTEMPLATED BY SECTIONS 5(C)(V) OR 5(C)(VI) HEREOF, AS PROMPTLY AS
PRACTICABLE PREPARE AND (SUBJECT TO SECTION 5(A) HEREOF) FILE WITH THE SEC, AT
THE SOLE EXPENSE OF THE ISSUERS, A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF
THE REGISTRABLE NOTES BEING SOLD THEREUNDER OR TO THE PURCHASERS OF THE EXCHANGE
NOTES TO WHOM SUCH PROSPECTUS WILL BE DELIVERED BY A PARTICIPATING
BROKER-DEALER, ANY SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  NOTWITHSTANDING THE FOREGOING, THE
ISSUERS SHALL NOT BE REQUIRED TO AMEND OR SUPPLEMENT A REGISTRATION STATEMENT,
ANY RELATED

 

17

--------------------------------------------------------------------------------


 


PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE, IN THE EVENT
THAT AN EVENT OCCURS AND IS CONTINUING AS A RESULT OF WHICH THE SHELF
REGISTRATION WOULD, IN THE GOOD FAITH JUDGMENT OF THE COMPANY, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, OR, FOR A PERIOD NOT TO EXCEED AN AGGREGATE OF
90 DAYS IN ANY CALENDAR YEAR, (A) THE COMPANY DETERMINES IN ITS GOOD FAITH
JUDGMENT THAT THE DISCLOSURE OF SUCH EVENT AT SUCH TIME WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS OR
PROSPECTS OF THE COMPANY OR (B) THE DISCLOSURE OTHERWISE RELATES TO A PENDING
MATERIAL BUSINESS TRANSACTION THAT HAS NOT YET BEEN PUBLICLY DISCLOSED.


 


(K)                                  PRIOR TO THE EFFECTIVE DATE OF THE FIRST
REGISTRATION STATEMENT ELATING TO THE REGISTRABLE NOTES, (I) PROVIDE THE TRUSTEE
WITH CERTIFICATES FOR THE REGISTRABLE NOTES IN A FORM ELIGIBLE FOR DEPOSIT WITH
THE DEPOSITORY TRUST COMPANY AND (II) PROVIDE A CUSIP NUMBER FOR THE REGISTRABLE
NOTES.


 


(L)                                     IN CONNECTION WITH ANY UNDERWRITTEN
OFFERING OF REGISTRABLE NOTES PURSUANT TO A SHELF REGISTRATION, ENTER INTO AN
UNDERWRITING AGREEMENT AS IS CUSTOMARY IN UNDERWRITTEN OFFERINGS OF DEBT
SECURITIES SIMILAR TO THE SECURITIES IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUERS AND TAKE ALL SUCH OTHER ACTIONS AS ARE REASONABLY
REQUESTED BY THE MANAGING UNDERWRITER IN ORDER TO EXPEDITE OR FACILITATE THE
REGISTRATION OR THE DISPOSITION OF SUCH REGISTRABLE NOTES AND, IN SUCH
CONNECTION, (I) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO, AND COVENANTS WITH,
THE UNDERWRITERS WITH RESPECT TO THE BUSINESS OF THE ISSUERS AND THE
SUBSIDIARIES OF THE ISSUERS (INCLUDING ANY ACQUIRED BUSINESS, PROPERTIES OR
ENTITY, IF APPLICABLE) AND THE REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS,
IF ANY, INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH
CASE, AS ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS IN UNDERWRITTEN
OFFERINGS OF DEBT SECURITIES SIMILAR TO THE SECURITIES, AND CONFIRM THE SAME IN
WRITING IF AND WHEN REQUESTED IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ISSUERS; (II) UPON THE REQUEST OF ANY UNDERWRITER USE ALL REASONABLE EFFORTS
TO OBTAIN THE WRITTEN OPINIONS OF COUNSEL TO THE ISSUERS AND WRITTEN UPDATES
THEREOF IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO THE MANAGING
UNDERWRITER, ADDRESSED TO THE UNDERWRITERS COVERING THE MATTERS CUSTOMARILY
COVERED IN OPINIONS REASONABLY REQUESTED IN UNDERWRITTEN OFFERINGS AND SUCH
OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY THE MANAGING UNDERWRITER;
(III) UPON THE REQUEST OF ANY MANAGING UNDERWRITER USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN “COLD COMFORT” LETTERS AND UPDATES THEREOF IN FORM,
SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO THE MANAGING UNDERWRITER FROM THE
INDEPENDENT PUBLIC ACCOUNTANTS OF THE ISSUERS (AND, IF NECESSARY, ANY OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF THE ISSUERS, ANY SUBSIDIARY OF THE ISSUERS OR
OF ANY BUSINESS ACQUIRED BY THE ISSUERS FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE, OR ARE REQUIRED TO BE, INCLUDED OR INCORPORATED BY REFERENCE
IN THE REGISTRATION STATEMENT), ADDRESSED TO EACH OF THE UNDERWRITERS, SUCH
LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY
COVERED IN “COLD COMFORT” LETTERS IN CONNECTION WITH UNDERWRITTEN OFFERINGS

 

18

--------------------------------------------------------------------------------


 


OF DEBT SECURITIES SIMILAR TO THE SECURITIES AND SUCH OTHER MATTERS AS
REASONABLY REQUESTED BY THE MANAGING UNDERWRITER AS PERMITTED BY THE STATEMENT
ON AUDITING STANDARDS NO. 72; AND (IV) IF AN UNDERWRITING AGREEMENT IS ENTERED
INTO, CAUSE THE SAME TO CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES NO
LESS FAVORABLE TO THE SELLERS AND UNDERWRITERS, IF ANY, THAN THOSE SET FORTH IN
SECTION 7 HEREOF (OR SUCH OTHER PROVISIONS AND PROCEDURES ACCEPTABLE TO HOLDERS
OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF REGISTRABLE NOTES COVERED BY SUCH
REGISTRATION STATEMENT AND THE MANAGING UNDERWRITER OR UNDERWRITERS OR AGENTS,
IF ANY).  THE ABOVE SHALL BE DONE AT EACH CLOSING UNDER SUCH UNDERWRITING
AGREEMENT, OR AS AND TO THE EXTENT REQUIRED THEREUNDER.


 


(M)                               IF (1) A SHELF REGISTRATION IS FILED PURSUANT
TO SECTION 3 HEREOF, OR (2) A PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2 HEREOF IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT BY ANY PARTICIPATING BROKER-DEALER WHO SEEKS
TO SELL EXCHANGE NOTES DURING THE APPLICABLE PERIOD, MAKE AVAILABLE FOR
INSPECTION BY ANY SELLING HOLDER OF SUCH REGISTRABLE NOTES BEING SOLD, OR EACH
SUCH PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, ANY UNDERWRITER
PARTICIPATING IN ANY SUCH DISPOSITION OF REGISTRABLE NOTES, IF ANY, AND ANY
ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH SELLING HOLDER OR EACH
SUCH PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, OR UNDERWRITER
(COLLECTIVELY, THE “INSPECTORS”), AT THE OFFICES WHERE NORMALLY KEPT, DURING
REASONABLE BUSINESS HOURS, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND INSTRUMENTS OF THE ISSUERS AND SUBSIDIARIES OF THE ISSUERS
(COLLECTIVELY, THE “RECORDS”) AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO
EXERCISE ANY APPLICABLE DUE DILIGENCE RESPONSIBILITIES, AND CAUSE THE OFFICERS,
DIRECTORS AND EMPLOYEES OF THE ISSUERS AND ANY OF THEIR SUBSIDIARIES TO SUPPLY
ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR IN CONNECTION WITH
SUCH REGISTRATION STATEMENT AND PROSPECTUS.  THE FOREGOING INSPECTION AND
INFORMATION GATHERING SHALL BE COORDINATED ON BEHALF OF THE OTHER PARTIES BY ONE
COUNSEL DESIGNATED BY SUCH PARTIES AS DESCRIBED IN SECTION 6(B) HEREOF.  EACH
INSPECTOR SHALL AGREE IN WRITING THAT IT WILL KEEP THE RECORDS CONFIDENTIAL AND
THAT IT WILL NOT DISCLOSE ANY OF THE RECORDS THAT THE ISSUERS DETERMINE, IN GOOD
FAITH, TO BE CONFIDENTIAL UNLESS (I) THE RELEASE OF SUCH RECORDS IS ORDERED
PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A COURT OF COMPETENT JURISDICTION, OR
(II) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN THROUGH THE ACTS OF SUCH INSPECTOR; PROVIDED, HOWEVER, THAT
PRIOR NOTICE SHALL BE PROVIDED AS SOON AS PRACTICABLE TO THE ISSUERS OF THE
POTENTIAL DISCLOSURE OF ANY INFORMATION BY SUCH INSPECTOR PURSUANT TO CLAUSE
(I) OF THIS SENTENCE TO PERMIT THE ISSUERS TO OBTAIN A PROTECTIVE ORDER OR TAKE
OTHER APPROPRIATE ACTION TO PREVENT THE DISCLOSURE OF SUCH INFORMATION AT THE
ISSUERS’ SOLE EXPENSE (OR WAIVE THE PROVISIONS OF THIS PARAGRAPH (M)) AND THAT
SUCH INSPECTOR SHALL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO PROTECT
THE CONFIDENTIALITY OF SUCH INFORMATION (IF PRACTICABLE) TO THE EXTENT SUCH
ACTION IS OTHERWISE NOT INCONSISTENT WITH, AN IMPAIRMENT OF OR IN DEROGATION OF
THE RIGHTS AND INTERESTS OF THE HOLDER OR ANY INSPECTOR.


 


(N)                                 PROVIDE AN INDENTURE TRUSTEE FOR THE
REGISTRABLE NOTES OR THE EXCHANGE NOTES, AS THE CASE MAY BE, AND CAUSE THE
INDENTURE OR THE TRUST INDENTURE PROVIDED FOR IN

 

19

--------------------------------------------------------------------------------


 


SECTION 2(A) HEREOF, AS THE CASE MAY BE, TO BE QUALIFIED UNDER THE TIA NOT LATER
THAN THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT RELATING TO THE
REGISTRABLE NOTES; AND IN CONNECTION THEREWITH, COOPERATE WITH THE TRUSTEE UNDER
ANY SUCH INDENTURE AND THE HOLDERS OF THE REGISTRABLE NOTES TO EFFECT SUCH
CHANGES TO SUCH INDENTURE AS MAY BE REQUIRED FOR SUCH INDENTURE TO BE SO
QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TIA; AND EXECUTE, AND USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH TRUSTEE TO EXECUTE, ALL DOCUMENTS
AS MAY BE REQUIRED TO EFFECT SUCH CHANGES, AND ALL OTHER FORMS AND DOCUMENTS
REQUIRED TO BE FILED WITH THE SEC TO ENABLE SUCH INDENTURE TO BE SO QUALIFIED IN
A TIMELY MANNER.


 


(O)                                 COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC AND MAKE GENERALLY AVAILABLE TO ITS SECURITYHOLDERS WITH
REGARD TO ANY APPLICABLE REGISTRATION STATEMENT, A CONSOLIDATED EARNINGS
STATEMENT SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND
RULE 158 THEREUNDER (OR ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES ACT)
NO LATER THAN 60 DAYS AFTER THE END OF ANY FISCAL QUARTER (OR 120 DAYS AFTER THE
END OF ANY 12-MONTH PERIOD IF SUCH PERIOD IS A FISCAL YEAR) (I) COMMENCING AT
THE END OF ANY FISCAL QUARTER IN WHICH REGISTRABLE NOTES ARE SOLD TO
UNDERWRITERS IN A FIRM COMMITMENT OR BEST EFFORTS UNDERWRITTEN OFFERING AND
(II) IF NOT SOLD TO UNDERWRITERS IN SUCH AN OFFERING, COMMENCING ON THE FIRST
DAY OF THE FIRST FISCAL QUARTER OF THE COMPANY AFTER THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT, WHICH STATEMENTS SHALL COVER SAID 12-MONTH PERIODS.


 


(P)                                 UPON CONSUMMATION OF THE EXCHANGE OFFER OR A
PRIVATE EXCHANGE, IF REQUESTED BY THE TRUSTEE IN WRITING, OBTAIN AN OPINION OF
COUNSEL TO THE ISSUERS, IN A FORM CUSTOMARY FOR UNDERWRITTEN TRANSACTIONS,
ADDRESSED TO THE TRUSTEE FOR THE BENEFIT OF ALL HOLDERS OF REGISTRABLE NOTES
PARTICIPATING IN THE EXCHANGE OFFER OR THE PRIVATE EXCHANGE, AS THE CASE MAY BE,
THAT THE EXCHANGE NOTES OR PRIVATE EXCHANGE NOTES, AS THE CASE MAY BE, THE
RELATED GUARANTEE AND THE RELATED INDENTURE CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE ISSUERS, ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO CUSTOMARY EXCEPTIONS AND QUALIFICATIONS.


 


(Q)                                 IF THE EXCHANGE OFFER OR A PRIVATE EXCHANGE
IS TO BE CONSUMMATED, UPON DELIVERY OF THE REGISTRABLE NOTES BY HOLDERS TO THE
ISSUERS (OR TO SUCH OTHER PERSON AS DIRECTED BY THE ISSUERS) IN EXCHANGE FOR THE
EXCHANGE NOTES OR THE PRIVATE EXCHANGE NOTES, AS THE CASE MAY BE, THE ISSUERS
SHALL MARK, OR CAUSE TO BE MARKED, ON SUCH REGISTRABLE NOTES THAT SUCH
REGISTRABLE NOTES ARE BEING CANCELED IN EXCHANGE FOR THE EXCHANGE NOTES OR THE
PRIVATE EXCHANGE NOTES, AS THE CASE MAY BE; IN NO EVENT SHALL SUCH REGISTRABLE
NOTES BE MARKED AS PAID OR OTHERWISE SATISFIED, IN CONNECTION WITH ANY SUCH
EXCHANGE.


 


(R)                                    COOPERATE WITH EACH SELLER OF REGISTRABLE
NOTES COVERED BY ANY REGISTRATION STATEMENT AND EACH UNDERWRITER, IF ANY,
PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE NOTES AND THEIR RESPECTIVE
COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”).

 

20

--------------------------------------------------------------------------------


 


(S)                                  USE THEIR COMMERCIALLY REASONABLE EFFORTS
TO TAKE ALL OTHER STEPS REASONABLY NECESSARY TO EFFECT THE REGISTRATION OF THE
REGISTRABLE NOTES COVERED BY A REGISTRATION STATEMENT CONTEMPLATED HEREBY.


 

The Issuers may require each seller of Registrable Notes as to which any
registration is being effected to furnish to the Issuers such information
regarding such seller and the distribution of such Registrable Notes as the
Issuers may, from time to time, reasonably request.  The Issuers may exclude
from such registration the Registrable Notes of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request.  Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed so that the information previously furnished to the Company by such
seller is not materially misleading and does not omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances under which they were
made.

 

Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
its acquisition of such Registrable Notes or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon actual receipt of
any notice from the Issuers of the happening of any event of the kind described
in Section 5(c)(ii), 5(c)(iv), 5(c)(v), or 5(c)(vi) hereof, such Holder will
forthwith discontinue disposition of such Registrable Notes covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such Holder
or Participating Broker-Dealer, as the case may be, until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(j) hereof, or until it is advised
in writing (the “Advice”) by the Issuers that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto.  In the event that the Issuers shall give any such notice,
the Applicable Period shall be extended by the number of days during such
periods from and including the date of the giving of such notice to and
including the date when each seller of Registrable Notes covered by such
Registration Statement or Exchange Notes to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(j) hereof or (y)
the Advice.

 


6.                                       REGISTRATION EXPENSES


 


(A)                                  ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE ISSUERS (OTHER THAN ANY
UNDERWRITING DISCOUNTS OR COMMISSIONS WHICH SHALL NOT BE BORNE BY THE ISSUERS)
SHALL BE BORNE BY THE ISSUERS INCLUDING, WITHOUT LIMITATION, (I) ALL
REGISTRATION AND FILING FEES (INCLUDING, WITHOUT LIMITATION, (A) FEES WITH
RESPECT TO FILINGS REQUIRED TO BE MADE WITH THE NASD IN CONNECTION WITH AN
UNDERWRITTEN OFFERING AND (B)  FEES AND EXPENSES OF COMPLIANCE WITH STATE
SECURITIES OR BLUE SKY LAWS (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
DISBURSEMENTS OF ONE COUNSEL IN

 

21

--------------------------------------------------------------------------------


 


CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE REGISTRABLE NOTES OR EXCHANGE
NOTES AND DETERMINATION OF THE ELIGIBILITY OF THE REGISTRABLE NOTES OR EXCHANGE
NOTES FOR INVESTMENT UNDER THE LAWS OF SUCH JURISDICTIONS (X) WHERE THE HOLDERS
OF REGISTRABLE NOTES ARE LOCATED, IN THE CASE OF THE EXCHANGE NOTES, OR (Y) AS
PROVIDED IN SECTION 5(H) HEREOF, IN THE CASE OF REGISTRABLE NOTES OR EXCHANGE
NOTES TO BE SOLD BY A PARTICIPATING BROKER-DEALER DURING THE APPLICABLE
PERIOD)), (II) PRINTING EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPENSES OF
PRINTING CERTIFICATES FOR REGISTRABLE NOTES OR EXCHANGE NOTES IN A FORM ELIGIBLE
FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND OF PRINTING PROSPECTUSES IF
THE PRINTING OF PROSPECTUSES IS REQUESTED BY THE MANAGING UNDERWRITER, IF ANY,
BY THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE
NOTES INCLUDED IN ANY REGISTRATION STATEMENT OR IN RESPECT OF REGISTRABLE NOTES
OR EXCHANGE NOTES TO BE SOLD BY ANY PARTICIPATING BROKER-DEALER DURING THE
APPLICABLE PERIOD, AS THE CASE MAY BE, (III) MESSENGER, TELEPHONE AND DELIVERY
EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE ISSUERS, (V) FEES AND
DISBURSEMENTS OF ALL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REFERRED TO IN
SECTION 5(L)(III) HEREOF (INCLUDING, WITHOUT LIMITATION, THE EXPENSES OF ANY
SPECIAL AUDIT AND “COLD COMFORT” LETTERS REQUIRED BY OR INCIDENT TO SUCH
PERFORMANCE), (VI) SECURITIES ACT LIABILITY INSURANCE, IF THE ISSUERS DESIRE
SUCH INSURANCE, (VII) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE
ISSUERS, (VIII) INTERNAL EXPENSES OF THE ISSUERS (INCLUDING, WITHOUT LIMITATION,
ALL SALARIES AND EXPENSES OF OFFICERS AND EMPLOYEES OF THE ISSUERS PERFORMING
LEGAL OR ACCOUNTING DUTIES), (IX) THE EXPENSE OF ANY ANNUAL AUDIT, (X) ANY FEES
AND EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE SECURITIES TO BE
REGISTERED ON ANY SECURITIES EXCHANGE, AND THE OBTAINING OF A RATING OF THE
SECURITIES, IN EACH CASE, IF APPLICABLE, AND (XI) THE EXPENSES RELATING TO
PRINTING, WORD PROCESSING AND DISTRIBUTING ALL REGISTRATION STATEMENTS,
UNDERWRITING AGREEMENTS, INDENTURES AND ANY OTHER DOCUMENTS NECESSARY IN ORDER
TO COMPLY WITH THIS AGREEMENT.


 


(B)                                 THE ISSUERS SHALL REIMBURSE THE INITIAL
PURCHASERS FOR THE REASONABLE FEES AND EXPENSES OF ONE COUNSEL IN CONNECTION
WITH THE EXCHANGE OFFER, WHICH SHALL BE CAHILL GORDON & REINDEL OR SUCH OTHER
COUNSEL AS SELECTED BY A MAJORITY IN INTERESTS OF THE HOLDERS, AND SHALL NOT BE
REQUIRED TO PAY ANY OTHER LEGAL EXPENSES IN CONNECTION THEREWITH.


 


7.                                       INDEMNIFICATION


 


(A)                                  EACH OF THE ISSUERS, JOINTLY AND SEVERALLY,
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH HOLDER OF REGISTRABLE NOTES AND EACH
PARTICIPATING BROKER-DEALER SELLING EXCHANGE NOTES DURING THE APPLICABLE PERIOD,
THE AFFILIATES, OFFICERS, DIRECTORS, REPRESENTATIVES, EMPLOYEES AND AGENTS OF
EACH SUCH PERSON, AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH PERSON WITHIN
THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (EACH, A “PARTICIPANT”), FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE LEGAL FEES AND OTHER EXPENSES ACTUALLY INCURRED IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING OR ANY CLAIM ASSERTED) CAUSED BY,
ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF
A MATERIAL FACT CONTAINED IN ANY REGISTRATION

 

22

--------------------------------------------------------------------------------


 


STATEMENT (OR ANY AMENDMENT THERETO) OR PROSPECTUS (AS AMENDED OR SUPPLEMENTED
IF THE ISSUERS SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR
ANY PRELIMINARY PROSPECTUS, OR CAUSED BY, ARISING OUT OF OR BASED UPON ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE CASE OF THE
PROSPECTUS IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, JUDGMENTS, DAMAGES,
LIABILITIES OR EXPENSES ARE CAUSED BY ANY UNTRUE STATEMENT OR OMISSION OR
ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY
WITH INFORMATION RELATING TO ANY PARTICIPANT FURNISHED TO THE ISSUERS IN WRITING
BY SUCH PARTICIPANT EXPRESSLY FOR USE THEREIN AND WITH RESPECT TO ANY
PRELIMINARY PROSPECTUS, OR EXCEPT TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES SOLELY FROM THE FACT THAT ANY PARTICIPANT SOLD NOTES
TO A PERSON TO WHOM THERE WAS NOT SENT OR GIVEN A COPY OF THE PROSPECTUS (AS
AMENDED OR SUPPLEMENTED) AT OR PRIOR TO THE WRITTEN CONFIRMATION OF SUCH SALE IF
THE ISSUERS SHALL HAVE PREVIOUSLY FURNISHED COPIES THEREOF TO THE PARTICIPANT IN
ACCORDANCE HEREWITH AND THE PROSPECTUS (AS AMENDED OR SUPPLEMENTED) WOULD HAVE
CORRECTED ANY SUCH UNTRUE STATEMENT OR OMISSION.


 


(B)                                 EACH PARTICIPANT AGREES, SEVERALLY AND NOT
JOINTLY, TO INDEMNIFY AND HOLD HARMLESS EACH ISSUER, THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, REPRESENTATIVES, EMPLOYEES AND AGENTS OF EACH
ISSUER AND EACH PERSON WHO CONTROLS EACH ISSUER WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT TO THE SAME EXTENT (BUT
ON A SEVERAL, AND NOT JOINT, BASIS) AS THE FOREGOING INDEMNITY FROM THE ISSUERS
TO EACH PARTICIPANT UNDER PARAGRAPH (A) ABOVE, BUT ONLY WITH REFERENCE TO
INFORMATION RELATING TO SUCH PARTICIPANT FURNISHED TO THE ISSUERS IN WRITING BY
SUCH PARTICIPANT EXPRESSLY FOR USE IN ANY REGISTRATION STATEMENT OR PROSPECTUS,
ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY PRELIMINARY PROSPECTUS.  THE
LIABILITY OF ANY PARTICIPANT UNDER THIS PARAGRAPH SHALL IN NO EVENT EXCEED THE
PROCEEDS RECEIVED BY SUCH PARTICIPANT FROM SALES OF REGISTRABLE NOTES OR
EXCHANGE NOTES GIVING RISE TO SUCH OBLIGATIONS.


 


(C)                                  IF ANY SUIT, ACTION, PROCEEDING (INCLUDING
ANY GOVERNMENTAL OR REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT
OR ASSERTED AGAINST ANY PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
PURSUANT TO EITHER OF THE TWO PRECEDING PARAGRAPHS, SUCH PERSON (THE
“INDEMNIFIED PERSON”) SHALL PROMPTLY NOTIFY THE PERSONS AGAINST WHOM SUCH
INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING PERSONS”) IN WRITING, AND THE
INDEMNIFYING PERSONS, UPON REQUEST OF THE INDEMNIFIED PERSON, SHALL RETAIN
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON TO REPRESENT THE
INDEMNIFIED PERSON AND ANY OTHERS ENTITLED TO INDEMNIFICATION PURSUANT TO THIS
SECTION 7 THAT THE INDEMNIFYING PERSON MAY REASONABLY DESIGNATE IN SUCH
PROCEEDING AND SHALL PAY THE REASONABLE FEES AND EXPENSES ACTUALLY INCURRED BY
SUCH COUNSEL RELATED TO SUCH PROCEEDING; PROVIDED, HOWEVER, THAT THE FAILURE TO
SO NOTIFY THE INDEMNIFYING PERSONS WILL NOT RELIEVE IT FROM ANY LIABILITY UNDER
PARAGRAPH (A) OR (B) ABOVE UNLESS AND TO THE EXTENT SUCH FAILURE RESULTS IN THE
FORFEITURE BY THE INDEMNIFYING PERSON OF SUBSTANTIAL RIGHTS AND DEFENSES AND THE
INDEMNIFYING PERSON WAS NOT OTHERWISE AWARE OF SUCH ACTION OR CLAIM.  IN ANY
SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN

 

23

--------------------------------------------------------------------------------


 


ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS (I) THE INDEMNIFYING PERSONS AND THE
INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE CONTRARY IN WRITING,
(II) THE INDEMNIFYING PERSONS SHALL HAVE FAILED WITHIN A REASONABLE PERIOD OF
TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON OR
(III) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH ANY INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON AND
REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM.  IT IS UNDERSTOOD THAT THE
INDEMNIFYING PERSONS SHALL NOT, IN CONNECTION WITH SUCH PROCEEDING OR SEPARATE
BUT SUBSTANTIALLY SIMILAR RELATED PROCEEDING IN THE SAME JURISDICTION ARISING
OUT OF THE SAME GENERAL ALLEGATIONS, BE LIABLE FOR THE FEES AND EXPENSES OF MORE
THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED
PERSONS, AND THAT ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED PROMPTLY AS
THEY ARE INCURRED.  ANY SUCH SEPARATE FIRM FOR THE PARTICIPANTS AND SUCH CONTROL
PERSONS OF PARTICIPANTS SHALL BE DESIGNATED IN WRITING BY PARTICIPANTS WHO SOLD
A MAJORITY IN INTEREST OF REGISTRABLE NOTES AND EXCHANGE NOTES SOLD BY ALL SUCH
PARTICIPANTS AND SHALL BE REASONABLY ACCEPTABLE TO THE ISSUERS, AND ANY SUCH
SEPARATE FIRM FOR THE ISSUERS, THEIR AFFILIATES, OFFICERS, DIRECTORS,
REPRESENTATIVES, EMPLOYEES AND AGENTS AND SUCH CONTROL PERSONS OF SUCH ISSUER
SHALL BE DESIGNATED IN WRITING BY SUCH ISSUER AND SHALL BE REASONABLY ACCEPTABLE
TO THE HOLDERS.


 

The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its prior written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with such consent or if there
be a final non-appealable judgment for the plaintiff for which the Indemnified
Person is entitled to indemnification pursuant to this Agreement, each
Indemnifying Person agrees to indemnify and hold harmless each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the prior written consent of
the Indemnified Person (which consent shall not be unreasonably withheld or
delayed), effect any settlement or compromise of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party, or indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional written release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of such Indemnified Person.

 


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN
PARAGRAPHS (A) AND (B) OF THIS SECTION 7 IS FOR ANY REASON UNAVAILABLE TO, OR
INSUFFICIENT TO HOLD HARMLESS, AN INDEMNIFIED PERSON IN RESPECT OF ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN EACH INDEMNIFYING
PERSON UNDER SUCH PARAGRAPHS, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PERSON
THEREUNDER AND IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON AS A RESULT
OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE

 

24

--------------------------------------------------------------------------------


 


INDEMNIFYING PERSON OR PERSONS ON THE ONE HAND AND THE INDEMNIFIED PERSON OR
PERSONS ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS OR ALLEGED
STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE PARTIES SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE ISSUERS ON THE ONE HAND OR
SUCH PARTICIPANT OR SUCH OTHER INDEMNIFIED PERSON, AS THE CASE MAY BE, ON THE
OTHER, THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION, AND ANY OTHER
EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.


 


(E)                                  THE PARTIES AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 7 WERE DETERMINED BY PRO
RATA ALLOCATION (EVEN IF THE PARTICIPANTS WERE TREATED AS ONE ENTITY FOR SUCH
PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE
EQUITABLE CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH. 
THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES AND EXPENSES REFERRED TO IN THE
IMMEDIATELY PRECEDING PARAGRAPH SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE
LIMITATIONS SET FORTH ABOVE, ANY REASONABLE LEGAL OR OTHER EXPENSES ACTUALLY
INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 7, IN NO EVENT SHALL A PARTICIPANT BE REQUIRED TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF THE AMOUNT BY WHICH PROCEEDS RECEIVED BY SUCH PARTICIPANT FROM
SALES OF REGISTRABLE NOTES OR EXCHANGE NOTES, AS THE CASE MAY BE, EXCEEDS THE
AMOUNT OF ANY DAMAGES THAT SUCH PARTICIPANT HAS OTHERWISE BEEN REQUIRED TO PAY
OR HAS PAID BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.


 


(F)                                    ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES FOR WHICH AN INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION OR
CONTRIBUTION UNDER THIS SECTION 7 SHALL BE PAID BY THE INDEMNIFYING PERSON TO
THE INDEMNIFIED PERSON AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
ARE INCURRED.  THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS
AGREEMENT SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT, REGARDLESS OF
(I) ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY HOLDER OR ANY PERSON WHO
CONTROLS A HOLDER, THE ISSUERS, THEIR DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS
OR ANY PERSON WHO CONTROLS AN ISSUER, AND (II) ANY TERMINATION OF THIS
AGREEMENT.


 


(G)                                 THE INDEMNITY AND CONTRIBUTION AGREEMENTS
CONTAINED IN THIS SECTION 7 WILL BE IN ADDITION TO ANY LIABILITY WHICH THE
INDEMNIFYING PERSONS MAY OTHERWISE HAVE TO THE INDEMNIFIED PERSONS REFERRED TO
ABOVE.

 

25

--------------------------------------------------------------------------------


 


8.                                       RULES 144 AND 144A


 

Each of the Issuers covenants and agrees that it will file the reports required
to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder in a timely manner in
accordance with the requirements of the Securities Act and the Exchange Act and,
for so long as any Registrable Notes remain outstanding, and if such Issuer is
not required to file such reports, such Issuer will, upon the request of any
Holder or beneficial owner of Registrable Notes, make available such information
of the type specified in Sections 13 and 15(d) of the Exchange Act.  Each of the
Issuers further covenants and agrees, for so long as any Registrable Notes
remain outstanding, to make available to any Holder or beneficial owner of
Registrable Notes in connection with any sale thereof and any prospective
purchaser of such Registrable Notes from such Holder or beneficial owner the
information required by Rule 144A(d)(4) and 144(c) under the Securities Act in
order to permit resales of such Registrable Notes pursuant to Rule 144A and
Rule 144(k).

 


9.                                       UNDERWRITTEN REGISTRATIONS


 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering and shall be reasonably acceptable to the Issuers.

 

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 


10.                                 MISCELLANEOUS


 


(A)                                  NO INCONSISTENT AGREEMENTS.  THE ISSUERS
HAVE NOT, AS OF THE DATE HEREOF, AND THE ISSUERS SHALL NOT, AFTER THE DATE OF
THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY OF THEIR SECURITIES
THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF REGISTRABLE NOTES
IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE RIGHTS
GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT
INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE ISSUERS’ OTHER ISSUED
AND OUTSTANDING SECURITIES UNDER ANY SUCH AGREEMENTS.  THE ISSUERS SHALL NOT,
AFTER THE DATE OF THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY
OF THEIR SECURITIES WHICH WILL GRANT TO ANY PERSON PIGGY-BACK REGISTRATION
RIGHTS WITH RESPECT TO ANY REGISTRATION STATEMENT.


 


(B)                                 ADJUSTMENTS AFFECTING REGISTRABLE NOTES. 
THE ISSUERS SHALL NOT, DIRECTLY OR INDIRECTLY, TAKE ANY ACTION WITH RESPECT TO
THE REGISTRABLE NOTES AS A CLASS THAT WOULD ADVERSELY AFFECT THE ABILITY OF THE
HOLDERS OF REGISTRABLE NOTES TO INCLUDE SUCH REGISTRABLE NOTES IN A REGISTRATION
UNDERTAKEN PURSUANT TO THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


(C)                                  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR
CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, OTHERWISE
THAN WITH THE PRIOR WRITTEN CONSENT OF (I) THE ISSUERS AND (II)(A) THE HOLDERS
OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING REGISTRABLE NOTES AND (B) IN CIRCUMSTANCES THAT WOULD ADVERSELY
AFFECT THE PARTICIPATING BROKER-DEALERS HOLDING NOT LESS THAN A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE EXCHANGE NOTES HELD BY ALL PARTICIPATING
BROKER-DEALERS; PROVIDED, HOWEVER, THAT SECTION 7 AND THIS SECTION 10(C) MAY NOT
BE AMENDED, MODIFIED OR SUPPLEMENTED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
HOLDER AND EACH PARTICIPATING BROKER-DEALER (INCLUDING ANY PERSON WHO WAS A
HOLDER OR PARTICIPATING BROKER-DEALER OF REGISTRABLE NOTES OR EXCHANGE NOTES, AS
THE CASE MAY BE, DISPOSED OF PURSUANT TO ANY REGISTRATION STATEMENT) AFFECTED BY
ANY SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT.  NOTWITHSTANDING THE FOREGOING,
A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A
MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF REGISTRABLE NOTES
WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT
DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR, LIMIT OR COMPROMISE THE RIGHTS
OF OTHER HOLDERS OF REGISTRABLE NOTES MAY BE GIVEN BY HOLDERS OF AT LEAST A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES BEING SOLD
PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(D)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS (INCLUDING, WITHOUT LIMITATION, ANY NOTICES OR OTHER
COMMUNICATIONS TO THE TRUSTEE) PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE
IN WRITING BY HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, NEXT-DAY AIR COURIER
OR FACSIMILE:


 


(I)                                     IF TO A HOLDER OF THE REGISTRABLE NOTES
OR ANY PARTICIPATING BROKER-DEALER, AT THE MOST CURRENT ADDRESS OF SUCH HOLDER
OR PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, SET FORTH ON THE RECORDS OF
THE REGISTRAR UNDER THE INDENTURE.


 


(II)                                  IF TO THE ISSUERS, AT THE ADDRESS AS
FOLLOWS:


 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Facsimile No.:
Attention: General Counsel

 

27

--------------------------------------------------------------------------------


 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Facsimile No.: 
Attention:  Michael E. Lubowitz

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier; and when transmission is confirmed,
if sent by facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 


(E)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES HERETO, THE HOLDERS AND THE PARTICIPATING BROKER-DEALERS;
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF REGISTRABLE NOTES IN VIOLATION OF THE TERMS OF
THE PURCHASE AGREEMENT OR THE INDENTURE.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(H)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
AS APPLIED TO CONTRACTS MADE AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


 


(I)                                     SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND
AND

 

28

--------------------------------------------------------------------------------


 


EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT
AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS
HEREBY STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY
WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS
WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL,
VOID OR UNENFORCEABLE.


 


(J)                                     SECURITIES HELD BY THE ISSUERS OR THEIR
AFFILIATES.  WHENEVER THE CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED
PERCENTAGE OF REGISTRABLE NOTES IS REQUIRED HEREUNDER, REGISTRABLE NOTES HELD BY
THE ISSUERS OR THEIR AFFILIATES (AS SUCH TERM IS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR
APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


 


(K)                                  THIRD-PARTY BENEFICIARIES.  HOLDERS OF
REGISTRABLE NOTES AND PARTICIPATING BROKER-DEALERS ARE INTENDED THIRD-PARTY
BENEFICIARIES OF THIS AGREEMENT, AND THIS AGREEMENT MAY BE ENFORCED BY SUCH
PERSONS.


 


(L)                                     ENTIRE AGREEMENT.  THIS AGREEMENT,
TOGETHER WITH THE PURCHASE AGREEMENT AND THE INDENTURE, IS INTENDED BY THE
PARTIES AS A FINAL AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN
AND ANY AND ALL PRIOR ORAL OR WRITTEN AGREEMENTS, REPRESENTATIONS, OR
WARRANTIES, CONTRACTS, UNDERSTANDINGS, CORRESPONDENCE, CONVERSATIONS AND
MEMORANDA BETWEEN THE HOLDERS ON THE ONE HAND AND THE ISSUERS ON THE OTHER, OR
BETWEEN OR AMONG ANY AGENTS, REPRESENTATIVES, PARENTS, SUBSIDIARIES, AFFILIATES,
PREDECESSORS IN INTEREST OR SUCCESSORS IN INTEREST WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF ARE MERGED HEREIN AND REPLACED HEREBY.

 

29

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

DIRECTV HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV FINANCING CO., INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV, INC., as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

USSB II, INC., as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV MERCHANDISING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV OPERATIONS, LLC,

 

 

as Guarantor

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

LABC PRODUCTIONS, INC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

DIRECTV HOME SERVICES, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS
I, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS
II, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby
confirmed and accepted by the Initial Purchasers
as of the date first above written.

 

By:  BANC OF AMERICA SECURITIES LLC,
on its own behalf and on behalf of the Initial
Purchasers

 

BANC OF AMERICA SECURITIES LLC

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 